 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT

 9                     FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    United States of America,                             No. 2:12-cr-00401-KJM-1
12                             Plaintiff,                   ORDER
13           v.
14
      Albert Lee Mitchell,
15
                               Defendant.
16

17           Defendant Albert Mitchell has submitted a pro se filing, requesting an expedited hearing.

18   ECF No. 303. As defendant is represented by counsel, legal briefs he files pro se are disregarded.

19   Defendant has been notified repeatedly that the court will not consider his pro se filings given that

20   he is represented. See Minute Order, ECF No. 224 (disregarding filing at ECF No. 223); Minute

21   Order, ECF No. 232 (disregarding filings at ECF Nos. 229, 230 and 231); Minute Order, ECF No.

22   240 (disregarding filings at ECF Nos. 233, 234, 235, 236, 237 and 238); Minute Order, ECF No.

23   261 (disregarding filing at ECF No. 260); Minute Order, ECF No. 264 (disregarding filing at ECF

24   No. 262); Minute Order, ECF No. 283 (disregarding filing at ECF No. 281); Minute Order, ECF

25   No 296 (disregarding filing at ECF No. 295); Minute Order, ECF No 299 (disregarding filing at

26   ECF No. 298); Minute Order, ECF No. 302 (disregarding filings at ECF Nos. 300 and 301).

27   /////

28

                                                      1
 1          Defendant’s most recent filing at ECF No. 303 is disregarded and stricken. For as long

 2   as defendant is represented by counsel, any future submission he attempts to file on his own will

 3   not be filed on the court’s docket. The Clerk of Court is directed to return any such submissions

 4   to defendant without filing.

 5          IT IS SO ORDERED.

 6   DATED: June 18, 2021.

 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                                     2
